 

Case: 4:20-cv- 008 73- “Mh 1. Ra : 38

I

9590 a2 sts’ I i l

United States * Sender: Please print your name, address, and ZIP+4° in this box*
Postal Service Clerc. K.5 District Couch, ALD. Dhio

Thomas D hamtess Fel Bids «Us Coucthmde
1256 Markt Street

First-Class Mail
Postage & Fees Paid
USPS

Permit No. G-10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yerngs broom Cit tyuse3

 

 

 

AEDS NDEGP Roo JyUpEagUypeesep GAT aad an bed | pe lyf py

Ci OF CHIO

S osrsicr COURT
STR

HD!

FILED
9

YOUNGSTOWN

R

CLERK, U
NCHIRE

 
   
       
 

potatos ella ene ea el One

@ Complete items 1, 2, and 3.

lB Print your name and address on the reverse dd Agent

 

so that we can return the card to you. 72 Address
W Attach this card to the back of the mailplece, 12 Received by Printed Name) |. Date of Deli
or on the front if space permits. Vite lap Ce S/3—

 

 

 

1, Article Addressed to: D. Is delivery address different from item 1? D Yes
ae If YES, enter delivery address below: [] No
Warden Mack UW liaws FCI Elif eye

3720 Scerogas oak |
Lisken, Dy 4432-

3. Service Type O Priority Mail Exprese@
UUM AAN AUTUMN) esr ores

C1 Adult Signature Resbcted Delvery ( Roplatered Mat Rasti
9590 9402 5308 9154 6562 64 tied Mal Restricted Devery 1 Retum Receipt for
Merchandise

 

 

 

 

 

Ci Cotlect on Delivery
2. Article Number (Transfer from service label 1) Collect an Devry Resticted Delivery A Slonatre Contirnaio
?Qc0 OO90 0001 5901 S32b Mall Rasttcted Delivery Restricted Dellvery

—S—= ee)
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Retum Rece:

 

iti
